Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the second Office Action on the merits of application no. 17/041,436 filed 9/24/20. Claims 1-15 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious a reduction portion provided inside the pin-gear type main body housing and reducing an input speed; and a high-speed shaft connection unit connected to the high-speed shaft of the pin-gear type main body unit and through which input or output is performed through the high-speed shaft in combination with the remaining limitations of claim 1.
Regarding claim 5, the prior art of record fails to show or render obvious a high-speed shaft connection unit connected to the high-speed shaft of the spur-gear type main body unit and through which input or output is performed through the high-speed shaft, wherein the high-speed shaft is manufactured in a shaft shape to correspond to a high speed, and the low-speed shaft is manufactured in a shaft shape to correspond to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 10/25/21, with respect to claims 1-15 have been fully considered and are persuasive.  The objection of specification has been withdrawn. The objection of claims 7 & 8 has been withdrawn. The rejection of claims 9, 14 & 15 under 35 U.S.C 112(b) has been withdrawn. The rejection of claim 5 under 35 U.S.C. 102(a)(1) has been withdrawn. The rejection of claim 6 under 35 U.S.C. 103 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659